DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 14 and 19.
Pending: 1-24. 

Response to Arguments
Applicant’s Terminal Disclaimer approved 31 December 2020 has overcome the only remaining Double Patenting rejection.
Allowable Subject Matter
Claim(s) 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is:
William D. Brown; Joe Brewer, "SONOS Nonvolatile Semiconductor Memories," in Nonvolatile Semiconductor Memory Technology: A Comprehensive Guide to Understanding and Using NVSM Devices , IEEE, 1998, pp.309-357:
The state-of-the-art techniques for nonvolatile semiconductor memories (NVSMs) are the SONOS (silicon-oxide-nitride-oxide-silicon) and the floating gate-type memories. These memories are electrically erasable programmable read-only memories (EEPROMs) and generally require a two-transistor cell (2TC) layout-a NVSM memory transistor and a "select" transistor. The result is higher chip cost and a density for conventional (full-feature) EEPROMs at least one generation behind single-transistor cell EPROMs. EEPROMs of the Flash floating gate variety have been specified at 100 K erase/write cycles and find applications in areas that do not require extensive erase/write cycling but necessitate memory management techniques to extend their usefulness to a semiconductor disk application. SONOS EEPROMs have extended erase/write cycling to 10 M cycles and, combined with 0.25 urn design rules and a so-called split gate (1.5TC) design, can provide a 1.0 J.1m2 device suitable for a 256 MB memory array and PCMCIA cards. In order for EEPROMs to be more competitive with EPROMs, industry needs a manufacturable single-transistor cell (1TC) EEPROM to exploit the possibility of a semiconductor disk.
 
Re: Independent Claim 1 (and dependent claim(s) 2-13), there is no teaching or suggestion in the prior art of record to provide:
multiple two-transistor (2T) memory cells, each of the multiple 2T memory cells including: a p-channel field effect transistor (PFET) including a charge storage node and a read channel portion; an n-channel field effect transistor (NFET) including a write channel portion, wherein the write channel portion is directly coupled to the charge storage node of the PFET; a single bit line pair coupled to the read channel portion of the PFET; and a single access line structured to activate both the read channel portion of the PFET and the write channel portion of the NFET.
 
Re: Independent Claim 14 (and dependent claim(s) 15-18), there is no teaching or suggestion in the prior art of record to provide:
applying, during a write operation, a first write voltage to gate regions of a target two- transistor (2T) memory cell of the memory structure using a single access line, wherein the first write voltage is greater than zero volts; and applying, during a read operation, a first read voltage to the gate regions of the target 2T memory cell using the same single access line used in the write operation, wherein the first read voltage is less than zero volts.

Re: Independent Claim 19 (and dependent claim(s) 20-24), there is no teaching or suggestion in the prior art of record to provide:
a p-channel field effect transistor (PFET) including a read channel portion; and an n-channel field effect transistor (NFET) including a write channel portion, wherein the write channel portion directly contacts the charge storage node; a single access line structured to activate both the read channel portion of the PFET and the write channel portion of the NFET; and a single bit line pair coupled to the read channel portion of the read-write device.	
.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov